326 F.2d 410
Thomas JONES, Appellant,v.UNITED STATES of America, Appellee.
No. 17568.
United States Court of Appeals Eighth Circuit.
Jan. 23, 1964.

Before JOHNSEN, Chief Judge, and MATTHES, Circuit Judge.
PER CURIAM.


1
The appeal pending from the filing of notice of appeal to the District Court's order denying appellant's motion to vacate sentence under 28 U.S.C.A. 2255 is permitted to be docketed without payment of fee.  The Memorandum and Order of the District Court fully disposes of appellant's contentions and clearly shows that the appeal is frivolous.  Leave to proceed further in forma pauperis is accordingly denied; the motion for appointment of counsel is overruled; and the appeal is hereby dismissed as frivolous.


2
Appeal docketed and dismissed.